 


109 HR 1151 IH: Incapacitated Persons Legal Protection Act of 2005
U.S. House of Representatives
2005-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1151 
IN THE HOUSE OF REPRESENTATIVES 
 
March 8, 2005 
Mr. Weldon of Florida (for himself, Mr. Stupak, Mr. Taylor of Mississippi, Mr. Ortiz, Mr. Rahall, Mr. Mollohan, Mr. Holden, Mr. Lipinski, Mr. McIntyre, Mr. Pence, Mr. Aderholt, Mr. Herger, Mr. Akin, Mr. Sam Johnson of Texas, Mrs. Myrick, Mr. Feeney, Ms. Hart, Mr. Garrett of New Jersey, Ms. Foxx, Mr. Bartlett of Maryland, Mr. Pitts, Mr. Hostettler, Mrs. Musgrave, Mr. Barrett of South Carolina, Mr. Ryun of Kansas, Mr. Istook, Mr. Chocola, Mr. Sodrel, Mr. Shadegg, Mr. Cantor, Mr. Cox, Mr. Tancredo, Mr. Doolittle, Mr. Sullivan, Mr. Gutknecht, Mr. McHenry, Mr. Smith of New Jersey, Mr. King of Iowa, Mr. Miller of Florida, Mr. Chabot, Mr. McCotter, Mr. Kennedy of Minnesota, Mr. Bilirakis, Mr. Souder, Mr. Franks of Arizona, Mr. Westmoreland, Mr. Inglis of South Carolina, Mr. Renzi, Mr. Green of Wisconsin, Mr. Mica, Mr. Lincoln Diaz-Balart of Florida, Mrs. Jo Ann Davis of Virginia, Mr. Crenshaw, Mr. Keller, Mr. Mario Diaz-Balart of Florida, Mr. Stearns, Mr. Wilson of South Carolina, Mr. Hyde, Mr. Blunt, Mrs. Blackburn, Mr. Fitzpatrick of Pennsylvania, Mr. Davis of Kentucky, and Mr. Platts) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend title 28, United States Code, to provide the protections of habeas corpus for certain incapacitated individuals whose life is in jeopardy, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Incapacitated Persons Legal Protection Act of 2005. 
2.Findings and purposes 
(a)FindingsThe Congress finds the following: 
(1)Under the Fourteenth Amendment to the Constitution of the United States, “No State . . . shall deprive any person of life . . . without due process of law...nor deny to any person within its jurisdiction the equal protection of the laws.” 
(2)Section 5 of the Fourteenth Amendment empowers Congress “to enforce, by appropriate legislation, the provisions” of the Amendment. The United States Supreme Court has held that under this section, while Congress may not work a “substantive change in the governing law” under the other sections of the Fourteenth Amendment, it may adopt remedial measures exhibiting “a congruence and proportionality between the injury to be prevented or remedied and the means adopted to that end.” Tennessee v. Lane, 541 U.S. 509, 21 (2004); City of Boerne v. Flores, 521 U.S. 507, 519-20 (1997). 
(b)PurposesIt is the purpose of this Act— 
(1)to facilitate balancing the acknowledged right of persons to refuse consent to medical treatment and unwanted bodily intrusions with the right to consent to treatment, food, and fluids so as to preserve their lives; and 
(2)in circumstances in which there is a contested judicial proceeding because of dispute about the expressed previous wishes or best interests of a person presently incapable of making known a choice concerning treatment, food, and fluids the denial of which will result in death, to provide that the fundamental due process and equal protection rights of incapacitated persons are protected by ensuring the availability of collateral review through habeas corpus proceedings.  
3.Extension of habeas protections 
(a)In generalChapter 153 of title 28, United States Code, is amended by striking section 2256 and inserting the following: 
 
2256.Extension of habeas protections to certain persons subject to court orders 
(a)For the purposes of this chapter, an incapacitated person shall be deemed to be in custody under sentence of a court established by Congress, or deemed to be in custody pursuant to the judgment of a State Court, as the case may be, when an order of such a court authorizes or directs the withholding or withdrawal of food or fluids or medical treatment necessary to sustain the person’s life. In a habeas corpus proceeding under this section the person having custody shall be deemed to encompass those parties authorized or directed by the court order to withdraw or withhold food, fluids, or medical treatment, and there shall be no requirement to produce at the hearing the body of the incapacitated person.  
(b)Subsection (a) does not apply in the case of a judicial proceeding in which no party disputes, and the court finds, that the incapacitated person, while having capacity, had executed a written advance directive valid under applicable law that clearly authorized the withholding or withdrawal of food or fluids or medical treatment in the applicable circumstances. 
(c)As used in this section, the term “incapacitated person” means an individual who is presently incapable of making relevant decisions concerning the provision, withholding, or withdrawal of food, fluids or medical treatment under applicable state law. 
(d)Nothing in this section shall be construed to create substantive rights not otherwise secured by the Constitution and laws of the United States or of the several States. . 
(b)Clerical amendmentThe item relating to section 2256 in the table of sections at the beginning of chapter 153 of title 28, United States Code, is amended to read as follows: 
 
 
2256. Extension of habeas protections to certain persons subject to court orders. 
(c)Prospective effectThe remedies specified by this Act shall be available on behalf of any incapacitated person deemed to be in custody by its terms who is alive on or after the effective date of this Act.   
 
